Citation Nr: 1758857	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.   14-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include a lumbar spine strain and degenerative joint disease (DJD). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issues by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, GA. The claim as been transferred to the RO in Roanoke, Virginia.

The RO denied service connection for lumbar spine strain with DJD, and denied service connection for a right knee disability.  The Veteran filed a notice of disagreement only as to service connection for lumbar spine strain with DJD.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

A low back disability, to include a lumbar spine strain and DJD disease manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include a lumbar spine strain and DJD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2013 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, private treatment records, and VA examination reports.

The Veteran was provided a hearing before a VLJ in August 2014.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in October 2015 to obtain any relevant outstanding VA medical records, obtain VA treatment records from Salt Lake City VAMC from 1976 to the present, private medical records from treatment in 1990, and obtain a VA medical addendum opinion.  In August 2016, the RO was informed that from Salt Lake City VAMC Release of Information Office, that there was no VA treatment records for the Veteran within the requested time frame, updated VA treatment records were obtained in August 2016.  In November 2015, the RO sent the Veteran a VA Form 21-4142 for the release of private treatment records, the Veteran has not provided any information of his private treatment or authorization for the release of information.  Lastly, in September 2016, a VA medical addendum opinion was obtained.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303 (b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37(Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Lower Back Disability  

The medical evidence indicates the Veteran currently has a diagnosis of DJD, which is documented in the 2009 lumbar spine X-ray.  The diagnosis was continued in the October 2013 VA examination report and the September 2016 VA medical addendum opinion.  Thus, the requirement for a current disability is met.    


Here, the Veteran contends that that while in service, he fell of a truck onto his back and this injury has caused his low back disability.  The Veteran's service treatment records (STRs) indicated that the Veteran complained of lower back pain and stiffness twice.  A January 1974 and September 1971 STR documented that the Veteran complained of lower back pain and stiffness in his back.  Thus, the requirement for an in-service injury is met.

However, the preponderance of the evidence is against a finding that the Veteran's lower back disability is causally related to his active duty.  The Veteran has asserted that he has experienced back pain since service.  While he is competent to testify to the persistence of lay-observable symptoms of his lower back strain, the Veteran is not competent to state that his lower back disability is causally related to his active duty service, as to do so requires expertise as a medical practitioner in the appropriate field.  Jandreau, 492 F.3d 1372.  See 38 C.F.R. §§ 3.303, 3.309

The Veteran's lay opinion could be sufficient to serve as the required nexus for his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's service-related lower back issues and the initial manifestation of his current diagnosed lower back disability.  In such a circumstance, other potential causes of the back disability must be considered.  Significantly, determining the precise etiology of the Veteran's lower back disability is not a simple question, as there are multiple potential etiologies of the Veteran's currently diagnosed DJD.  Ascertaining the etiology of back disabilities involves considering multiple factors and knowledge of how those factors interact with the mechanics of the human spine.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his back disability is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")   Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the VA October 2013 and VA September 2016 VA medical opinion described below.  

The Veteran does not report an issue with his lower back until 32 years after his service.  In 2014, the Veteran testified that he did not seek treatment for his lower back until around 2008.  Since 2008 VA treatment records documented that, the Veteran continued to complain of lower back pain and receive treatment for his condition.  

Turning to the medical evidence, the Veteran was provided with a VA examination in October 2013, where the examiner noted the presence of arthritis and diagnosed him with mild DJD.  The examiner noted that the Veteran's 2010 lumbar MRI showed a multi-level disc bulges and some DJD changes.  DJD changes were noted on a 2009 routine lumbar spine x-ray.  The examiner indicated that the Veteran occasionally used a cane for assistance.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for his opinion stated that the STR's documented two minor lumbar muscle strain/pain related problems that resolved without residuals as documented on his September 1972 separation examination report and no further ongoing treatment on active duty.  Furthermore, the Veteran did not have lower back pain again until 2008/2009.  The Veteran had relatively mild lumbar DJD for his age that was not related to the minor muscle strain injuries 40 years ago.

In September 2016, a VA medical addendum opinion was obtained.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's enlistment and separation examination report was negative for any back pain.  The examiner commented that there was a lack of evidence that the Veteran had back pain at time of service discharge.  In addition, there was a period of 35 years between service and onset of back pain.  The examiner noted that facet arthrosis, which was near universal in men of his age.  The examiner indicated that his condition was less likely related this service. 
The October 2013 examination report and September 2016 medical addendum opinion appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. The Veteran has not submitted a medical opinion from any source to contradict the VA examiner's opinions.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, and has not done so.  See 38 U.S.C.A. § 5107 (a) (it is the claimant's responsibility to support a claim for VA benefits).

The VA medical opinions of record are probative, as the examiners have reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As such, the only competent and credible evidence of record concerning the etiology of the Veteran's low back disability is the October 2013 and September 2016 medical examination and opinions, which indicated the Veteran's current back disability was less likely than not related to service, and that the Veteran's claimed in-service injury did not relate to his current disability.  Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service back injury, and therefore service connection for a lower back disability is not warranted on a direct basis.  38 C.F.R. §§ 3.303, 3.306.

Arthritis is considered a chronic disease, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.309.  However, the Veteran's service treatment records are silent for a diagnosis of arthritis during service or within one year after service. See 38 C.F.R. § 3.385.

The Veteran specifically denied any current back problems at separation in October 1972.  There are no VA treatment records after that time, until 2008, that suggest the Veteran has a lower back injury.  The first evidence of the current back disability comes from a VA treatment note in 2008.  As there is no competent and credible evidence of sufficient manifestations of lower back injury either during service or within the first post-service year, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.309.

Although the Veteran has established a current disability and an in-service injury, the preponderance of the evidence weighs against a finding that the Veteran's lower back disability is causally related to his service or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability, to include a lumbar spine strain and DJD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


